Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/07/2019 and 06/28/2019 have been considered by the examiner. 
Status of Application
Claims 1-14 are pending. Claims 1 and 8 are the independent claims. Claims 1, 4-8, and 11-14 have been amended. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶17, the sentence “As shown in FIG. 2, the tire-mounted sensor 1 is configured to include a power source 11, an acceleration sensor 12, a control unit 13, an LF (Low Frequency) receiver circuit 14 an RF (Radio Frequency) transmitter circuit 15.” The list does not use proper grammatical structure and the end should be amended to read “an LF (Low Frequency) receiver circuit 14, and an RF (Radio Frequency) transmitter circuit 15.”
The objection to the drawings below is directed towards using reference characters 210 and 220 not mentioned in the description. In the specification, ¶59 states “step 200 to step 230”, so steps 210 and 220 never explicitly appear in the specification at all. The specification should explicitly recite the .
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210 and 220.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “The road surface state estimation device according to claim 8, wherein: the tire-mounted sensor includes a receiver unit for receiving an instruction command transmitted from a tool; and the signal processing unit transitions to a learning mode upon receiving the instruction command from the receiver unit and transmits the road surface data to the vehicle body side system through the transmitter unit; and the control unit changes the threshold value of the road surface state determination based on the road surface data transmitted from the tire-mounted sensor during a period of the learning mode.” It would seem the “and” following the first semicolon is unnecessary.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “vibration detection unit” in claims 1, 7-8, and 14, a “signal processing unit” in claims 1-8 and 11-14, a “control unit” in claims 1 and 8-14, a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the “vibration detection unit”, the section of the specification used in this interpretation is ¶19 and 75-76. For the “signal processing unit”, the section of the specification used in this interpretation is ¶20, in which it is designated that the control unit is a signal processing unit, so it is interpreted that they have similar structure. For the “control unit”, the section of the specification used in this interpretation is ¶24. For the “exchange detection unit”, the section of the specification used in this interpretation is ¶64-65. For the “zone extraction unit” and “level calculation unit”, the section of the specification used in this interpretation is ¶24, as being components of the control unit which is interpreted with the corresponding structure found in the same paragraph.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a road surface state" in line 6.  There is insufficient antecedent basis for this limitation in the claim. “A road surface state” is already introduced in line 2 of claim 1. It is indefinite as to whether the second instance of “a road surface state” is referring to the same road surface state as the previous instance or a new, separate road surface state. For the purpose of examination, both instances of “a road surface state” will be interpreted to be referring to the same road surface state.
Claim 8 contains similarly recited limitations and is rejected under the same rationale.
Claim 3 recites “upon acquisition of information indication an exchange of the tire” in lines 4-5. It is indefinite as to the metes and bounds of this limitation. Does this mean that the step is performed when the tire is exchanged, when the device actively determines that the tire has been changed, or when it receives, from any source, information indicating that the tire has been changed? If it’s the latter, does the device have to make that determination at all or just be aware of it? Does the limitation have to be performed at that time or just after the information is acquired? For the purpose of examination, the limitation will be interpreted as performing the change any time after becoming aware of an exchange of the tire, through any source or means of determination.
Claim 9 contains similarly recited limitations and is rejected under the same rationale.
	Claim 4 recites “upon receiving the instruction command from the receiver unit”. Earlier in the claim, it recites “receiving an instruction command transmitted from a tool”. So is the instruction command received from the receiver unit or from the tool? Since the signal processing unit is a separate 
	Claim 11 contains similarly recited limitations and is rejected under the same rationale.
Claim 6 recites “a desired road surface”. It is indefinite as to the metes and bounds of the word “desired” in the context of the claims. It seems like the limitations are directed towards any specific road surface. Does the car have to prefer a certain road surface and, if so, what does that mean in terms of the application? How is the road surface “desired”? For the purpose of examination, the limitation will be interpreted as “…past information of the road surface data acquired during traveling on a first road surface and changes, when traveling on the same first road surface is detected…”
Claim 13 contains similarly recited limitations and is rejected under the same rationale.
Claim 7 recites the limitation "a part of the tread of the tire" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “A tread” has not be previously introduced in the claim or the claims from which it is dependent. Claim 6 introduces “a tread”, but claim 7 depends from claim 1. So it is indefinite as to what tread this limitation in claim 7 is referring to. For the purpose of examination, the limitation will be interpreted as “a part of a tread of the tire”.
Claim 14 contains similarly recited limitations and is rejected under the same rationale.
Claim 8 recites the limitation "the vibration detection part" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “A vibration detection part” has not be previously introduced in the claim. Claim 8 introduces “a vibration detection unit”, but not a “part”. So it is indefinite as to what this limitation is referring to. For the purpose of examination, the limitation will be interpreted as “the vibration detection unit”.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0368501 A1).
Regarding claim 1, Suzuki discloses a road surface state estimation device for estimating a road surface state of a travel road surface of a vehicle (Suzuki abstract), the road surface state estimation device comprising: a tire-mounted sensor (Suzuki figure  ¶7, 20-21, 56) including a vibration detection unit for outputting an output voltage corresponding to a magnitude of vibration of a tire as a detection 
Suzuki does not explicitly state wherein the signal processing unit is the unit changing a threshold value of a road surface state determination condition used in detecting the road surface state from the vibration data. It is the Office's stance that the specification of the signal processing unit being the processing unit to perform the change of the threshold value, without any explanation of any novel benefit of the signal processing unit performing this change over another processing unit making this change is a mere design choice. Choosing the signal processing unit to perform this change, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any processing unit of the device to make the recited change to the threshold value would have been obvious and the design choice would have produced predictable results.
Regarding claim 7, Suzuki discloses wherein: the signal processing unit includes a zone extraction unit for extracting a ground contact zone, in which a part of the tread of the tire corresponding to a location of arrangement of the vibration detection unit contacts a ground in one rotation of the tire (Suzuki ¶7, 29-35, 40-41), and a level calculation unit for calculating an integrated voltage value as a level of high frequency component of the detection signal in the ground contact zone 
With respect to claims 8 and 14: all limitations have been examined with respect to the device in claims 1 and 7, with the exception of the control device performing the change of the threshold. However, it is the Office's stance that the specification of the control unit being the processing unit to perform this limitation, without any explanation of any novel benefit of the control unit performing this limitation over another processing unit performing this limitation is a mere design choice. Choosing the control unit to perform this, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any processing unit of the device to perform this limitation would have been obvious and the design choice would have produced predictable results. Therefore the device taught/disclosed in claims 1 and 7 can clearly perform the limitations of the device in claims 8 and 14. Therefore claims 8 and 14 are rejected under the same rationale.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0368501 A1) in view of Hanatsuka et al. (JP 2007055284 using the machine translation provided by the applicant on 02/07/2019).
Regarding claim 2, Suzuki does not explicitly state wherein: the signal processing unit changes the threshold value of the road surface state determination condition upon acquisition of information indicating an exchange of the tire.
Regarding claim 3, Suzuki does not explicitly state wherein: the signal processing unit determines whether the tire has been exchanged and changes the threshold value of the road surface state determination condition upon determination of a tire exchange.  

With respect to claims 9-10: all limitations have been examined with respect to the device in claims 2-3, with the exception of the control device performing the limitations. However, it is the Office's stance that the specification of the control unit being the processing unit to perform this limitation, without any explanation of any novel benefit of the control unit performing this limitation over another processing unit performing this limitation is a mere design choice. Choosing the control unit to perform this, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any processing unit of the device to perform this limitation would have been obvious and the design choice would have produced predictable results. Therefore the device taught/disclosed in claims 2-3 can clearly perform the limitations of the device in claims 9-10. Therefore claims 9-10 are rejected under the same rationale.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0368501 A1) in view of Tuononen (US 2011/0264300 A1).

Suzuki does not explicitly state wherein: the tire-mounted sensor includes an exchange detection unit for detecting attachment to a post-exchange tire when the tire has been exchanged; and the signal processing unit changes the threshold value of the road surface state determination by transitioning to a learning mode upon detection of the tire by the exchange detection unit that the tire-mounted sensor has been attached to the post- exchange tire.
Tuononen teaches wherein: the tire-mounted sensor includes an exchange detection unit for detecting attachment to a post-exchange tire when the tire has been exchanged; and the signal processing unit changes the threshold value of the road surface state determination by transitioning to a learning mode upon detection of the tire by the exchange detection unit that the tire-mounted sensor has been attached to the post- exchange tire (Tuononen ¶29-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device for estimating road surface condition, as described by Suzuki, with detecting a possible tire exchange and entering a learning mode in this case, as taught by Tuononen, because it creates a more robust system by adapting to the characteristics of the tire. The characteristics of tires change as they wear and age, so the characteristics of an aged tire and those of a new tire after an exchange are different and would return different road surface condition estimations for the same surface (Tuononen ¶29-30).
With respect to claim 12: all limitations have been examined with respect to the device in claim 5, with the exception of the control device performing the limitations. However, it is the Office's stance that the specification of the control unit being the processing unit to perform this limitation, without any explanation of any novel benefit of the control unit performing this limitation over another processing unit performing this limitation is a mere design choice. Choosing the control unit to perform this, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have .
Allowable Subject Matter
Claims 4, 6, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the other outstanding rejections or objections presented in this action pertaining to these claims are resolved.
Regarding claim 4, the prior art does not disclose or teach wherein: the tire-mounted sensor includes a receiver unit for receiving an instruction command transmitted from a tool; and the signal processing unit changes the threshold value of the road surface state determination by transitioning to a learning mode upon receiving the instruction command from the receiver unit.  
Regarding claim 6, the prior art does not disclose or teach wherein: the signal processing unit stores past information of the road surface data acquired during traveling on a desired road surface and changes, when traveling on the desired road surface is detected based on the road surface data acquired during travel, the threshold value of the road surface state determination by transitioning to the learning mode upon detection of a change in a height of convexoconcave of a groove of a tread of the tire based on the road surface data acquired during the travel and the past information.  
Regarding claim 11, the prior art does not disclose or teach wherein: the tire-mounted sensor is detachable from the tire and includes an exchange detection unit for detecting attachment to a post-exchange tire when the tire has been exchanged; the signal processing unit transmits the road surface data to the vehicle body side system through the transmitter unit by transitioning to a learning mode upon detection of the tire by the exchange detection unit that the tire-mounted sensor has been 
Regarding claim 13, the prior art does not disclose or teach wherein: the signal processing unit stores past information of the road surface data acquired during traveling on a desired road surface, transitions to the learning mode upon detection of a change in a height of convexoconcave of a groove of a tread of the tire based on the road surface data acquired during the travel and the past information when traveling on the desired road surface is detected based on the road surface data acquired during travel, and transmits the road surface state data to the vehicle body side system through the transmitter unit; and the control unit changes the threshold value of the road surface state determination based on the road surface data transmitted from the tire-mounted sensor during the period of the learning mode.  
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
	All of Goto (US 2018/0264894 A1), Suzuki (US 20170057306 A1), Hanatsuka (20150210286 A1), and Hanatsuka (US10059316 B2) describe systems for measuring the conditions of the road surface and/or that of a tire using a tire mounted sensor, related to the limitations presented in the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 12, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669